Citation Nr: 0500053	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  95-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the RO which 
granted service connection for PTSD and assigned an initial 
10 percent evaluation for that disability.  The veteran 
timely appealed the initial rating assigned following the 
grant of service connection for PTSD.  

In a November 1996 rating decision, the initial rating for 
the service-connected PTSD was increased to 30 percent, 
effective from February 11, 1994, the effective date for the 
grant of service connection.  As that award was not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1996.  A transcript of his 
testimony is associated with the claims file.  

The case was remanded by the Board to the RO in August 1997, 
September 1999, January 2001 and September 2003 for 
additional development of the record and due process 
considerations.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been shown, 
since the effective date of service connection, to be 
manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas.  

2.  The veteran's service-connected PTSD has been shown, 
since the effective date of service connection, to be 
manifested by a level of impairment that more nearly 
approximates severe impairment in the ability to establish or 
maintain effective or favorable relationships with people; 
and severe industrial impairment by the reduction of 
reliability, flexibility, and efficiency levels.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
70 percent for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996) and 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected PTSD has been 
of such severity as to warrant a rating in excess of 30 
percent since the effective date of service connection.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Board is satisfied that all necessary development 
pertaining to the issue of dissatisfaction with the initial 
rating assigned for the service-connected PTSD has been 
properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and assistance in a 
letter sent in August 2002.  The letter advised him of the 
evidence necessary to substantiate his claim, what he needed 
to do to assist VA in obtaining evidence and what VA would do 
to obtain evidence.  The August 2002 letter also specifically 
asked him to tell VA if he did not have any additional 
evidence to submit and if he did not know of additional 
evidence he would like considered, respectively.  The veteran 
did not indicate that there were any additional records which 
were obtainable prior to a decision of his claim.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The RO has obtained pertinent VA medical 
records identified by the veteran.  The evidence does not 
show, nor has the veteran identified, the existence of any 
additional pertinent medical records that have not been 
obtained.  Moreover, the case was remanded by the Board to 
the RO in August 1997, September 1999, January 2001 and 
September 2003 for additional development of the record.  
Accordingly, the Board finds that the RO has made reasonable 
attempts to obtain medical records referenced by the veteran, 
and that VA's duty to assist him in obtaining pertinent 
medical records is satisfied.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2004).

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the court indicated the most recent level of 
functional impairment is of primary importance.

Service connection for PTSD was initially granted by way of 
an October 1995 rating decision.  An initial 10 percent 
rating was assigned for the service-connected PTSD, effective 
from February 11, 1994, the effective date of service 
connection.  The veteran timely appealed the initial rating 
assigned.  

VA psychiatric examination report from June 1994 indicated 
that the veteran had been married three times, the first two 
ended in divorce.  He worked as a security guard for TWA, on 
the night shift.  The examiner noted that the veteran did 
present with symptoms suggestive of PTSD, such as frequent 
nightmares about experiences in Vietnam, guilt, and anger.  
The veteran also reported that he had only a minimal social 
life and did not associate in groups.  The veteran was 
somewhat withdrawn from people.  On mental status 
examination, the veteran was oriented as to time, place and 
person.  His affect was appropriate.  His judgment and 
insight were fair.  His temper was erratic, sometimes 
tolerant and other times quite irritable.  Sleep pattern was 
restless with frequent periodic nightmares.  Memory and 
concentration were diminished, but adequate.  He felt 
somewhat depressed and occasionally cried, but he denied 
suicidal ideation.  He had mild to moderate mood swings.  He 
denied hallucinations, delusions, paranoia or phobias.  

The diagnosis was that of dysthymia, depression with anxiety.  
PTSD was not ruled out.  His prognosis was fair and his 
incapacity was noted as moderate.  It was noted that he was 
functioning adequately at work, but it was also noted that he 
worked the night shift which allowed him to avoid being 
around too many people.  

The veteran was afforded a VA psychiatric evaluation in 
September 1995.  At that time, the veteran continued to 
report recurrent intrusive distressing recollections of the 
horrors he experienced in Vietnam.  The veteran reported 
nightmares, excessive nervousness, fear, sleeplessness, 
avoidance of activities that used to interest him such as 
fishing and hunting, diminished interest in significant 
activities.  The veteran also reported that he had no friends 
and that he was often irritable.  The diagnosis was that of 
PTSD.  His Global Assessment of Functioning (GAF) score was 
listed as 45 and the examiner noted that the veteran was 
employed in somewhat of a sheltered setting.  

At his personal hearing before a Hearing Officer at the RO in 
June 1996, the veteran testified that he was in group and 
individual therapy on a regular basis.  The veteran testified 
that he still had nightmares and trouble sleeping.  The 
veteran reported that he did not like to be around other 
people.  He had trouble concentrating and he reported 
depression.  The veteran testified that he was recently 
suspended from work for two days due to an argument with his 
supervisor.  

In a November 1996 Supplemental Statement of the Case (SSOC), 
the RO increased the initial rating to 30 percent for the 
service-connected PTSD, effective from February 11, 1994, the 
effective date of service connection.  As noted herein above, 
the appeal continued as the award was not a complete grant of 
benefits on appeal.  

The veteran was afforded another VA examination in October 
1997.  The examiner noted that occupational impairment was 
evident in the veteran's interpersonal difficulties at work.  
The examiner noted that the veteran had been suspended for 
insubordination and for being argumentative with his 
superiors.  The examiner noted that the veteran had been on 
the verge of getting fired on several occasions, but 
fortunately his shift was late afternoon and early evening so 
nobody bothered him.  

The examiner noted social withdrawal, as the veteran 
described himself as a loner, with no church affiliation.  He 
was not friendly with his neighbors.  There was evidence of 
reduced reliability in his work and social activities.  
Reduced productivity was also evident.  On mental status 
examination, the veteran was polite, calm, cooperative, and 
responded to questions in a relevant, logical and goal-
directed manner.  He reported no delusions or hallucinations 
and no suicidal or homicidal ideas. He was oriented to time, 
place and person.  His memory for recent and remote events 
was intact.  Judgment was intact.  The diagnosis was that of 
PTSD and the GAF score was listed as 40, indicating some 
impairment in communication with major impairment in social 
and occupational adjustment.  

The examiner indicated that the veteran's prognosis was fair 
to poor, anticipating that the veteran would continue to have 
more problems in his interpersonal relationships as he got 
older.  He also showed indication of a reduction in 
initiative and productivity although he was able to maintain 
simple gainful employment.  The examiner indicated moderate 
incapacity.  

The veteran was examined by VA again in March 1999, at which 
time he was still employed as a security guard on the night 
shift.  He complained of more frequent mood swings, and he 
stayed home exclusively because people and crowds made him 
nervous.  He reported trouble sleeping.  The veteran 
indicated that his co-workers found him difficult to get 
along with.  He also reported poor concentration and 
forgetfulness.  On mental status examination, the veteran was 
neat, alert, pleasant, and cooperative.  He had good personal 
hygiene.  No inappropriate behavior was noted.  He reported 
no suicidal or homicidal ideas, no impairment of thoughts or 
communication, no problems with obsessiveness or panic 
attacks or depression.  There was no reported loss of impulse 
control.  His intelligence was estimated as average.  He was 
oriented to time, place, and person.  His memory and judgment 
were intact.

The diagnosis was that of PTSD, with a GAF score of 50, 
indicating mostly social but not vocational impairment.  
Prognosis was fair.  

VA mental health clinical records from December 2001 through 
June 2002 note that the veteran lost his job as a security 
guard in October 2001 when TWA was bought out.  The veteran 
reported that his job was the one thing holding his life 
together and now that it was gone, he was unsure what there 
was to live for.  The veteran described his mood as negative 
and depressed.  He reported disturbed sleep with frequent 
awakening and nightmares.  The veteran reported nervous 
eating.  The veteran had feelings of 
hopeless/helpless/worthlessness, lack of initiative, 
decreased energy, difficulty concentrating, low self esteem, 
increased irritability with a history of 
aggressive/assaultive behavior.  

In a January 2002 VA psychology consult, the veteran reported 
night sweats, disturbed sleep, flashbacks of combat and 
concerns about his unemployment.  On examination, the 
veteran's mood was irritable.  His though was coherent and 
goal directed.  He expressed no homicidal or suicidal 
ideations or delusions.  It was noted that the veteran was 
likely experiencing an adjustment reaction to current 
psychosocial stressors and his account of an increase in PTSD 
symptoms.  

GAF scores in December 2001, February 2002 and March 2002 
were listed as 40.  VA psychological progress notes from 
March 2002 noted that the veteran continued to complain of 
depression, increased irritability, isolation and insomnia.  

According to VA outpatient clinical records, it appears that 
at some point in March 2002, the veteran obtained gainful 
employment.  

In May 2003, the veteran was afforded another VA examination.  
At that time, the examiner noted that the veteran was working 
on the shipping dock of American Airlines Maintenance Base.  
The veteran reported persistent flashbacks and nightmares, 
irritability from lack of sleep and problems with 
concentration.  The veteran reported problems getting along 
with people at work.  The veteran continued to remain 
isolated in the community.  On mental status examination, the 
veteran was clean-shaven, alert, calm and cooperative.  He 
responded to questions in a logical manner, and there was no 
impairment in thought process or communication.  The veteran 
denied delusions or hallucinations.  He had good eye contact.  
He reported no suicidal or homicidal ideation.  Personal 
hygiene was adequate.  He was oriented to time, place, and 
person.  His memory for recent and remote events was intact 
as evidenced by his recollection of his past history and 
current events.  He had no obsessive or ritualistic behavior.  
He reported no panic attacks.  He admitted to depression and 
was treated with antidepressants.  He admitted to anxiety and 
worry, for which he took Hydroxyzine on an as needed basis.  
His sleep was impaired from nightmares, night sweats and 
tossing and turning during sleep.  

The examiner concluded that the veteran continued to meet the 
DSM-IV criteria for PTSD with indication of worsening of 
symptoms from time to time, with increased frequency of 
nightmares and night sweats, but was able to maintain gainful 
employment and has not needed any more intensive psychiatric 
follow-up than once every three to six months.  The veteran's 
GAF was listed as 50, indicating moderately severe symptoms 
such as flashbacks and nightmares which interfered with 
sleep, causing night sweats.  The examiner did note that the 
veteran was able to maintain gainful employment;  however, he 
was generally socially withdrawn.  

Finally, the veteran was afforded another VA examination in 
December 2003.  The examiner noted that the veteran had been 
taking Remeron 15 mg once per day for depression, and 
Hydroxyzine 25 mg about twice per week for sleep.  The 
veteran indicated that his employer moved him from night 
shift, where he had been doing ok, to day shift.  That 
disrupted his sleep schedule and his appetite (noting that he 
lost over 20 pounds or more since May 2003).  The veteran 
reported increased irritability, noting that it was likely 
due to having to work around more people on the day shift.  
The veteran reported that when he felt an outburst coming on, 
he would try to just walk away from the situation and sit by 
himself for awhile.  On two occasions, the veteran became so 
upset at work that he left the job early.  The veteran 
reported that he had great difficulty being around other 
people for fear of aggressive confrontations with others.  
The veteran reported that he was separated from his third 
wife, who apparently complained that the veteran would never 
go out and do anything and that he had a bad attitude.  The 
veteran reported that some of his anxiety episodes wore him 
out.  He reported that he got rid of all of his guns a few 
months prior because his wife was worried that he would kill 
himself with them. 

On mental status examination, the veteran was fully oriented.  
He denied auditory and visual hallucinations.  He described 
some difficulty with attention and concentration.  He 
reported daily depression and anxiety.  His wife got 
frustrated because he sometimes lost his train of thought in 
the middle of a sentence.  He had some problems with 
concentration on the job, but it had not caused any job 
performance complaints.  The veteran reported that he did not 
answer the telephone, would not open the door after dark, and 
let is wife manage the mail and the bills.  When the veteran 
had a bad day at work, he would wake with night sweats, or 
would not sleep at all.  He reported daily intrusive thoughts 
and occasional flashbacks with exposure to certain triggers 
such as news reports of the current war in Iraq showing an 
explosion.  The veteran indicated that he avoided watching 
war movies or historical documentaries that depict Asian 
combat, either from World War II or Vietnam.  He did not have 
any outside activities.  The veteran had trouble falling 
asleep and staying asleep.  The examiner noted that the Beck 
Anxiety score was 38, in the severe range of anxiety; Beck 
Depression Inventory was 41, in the extremely severe range of 
depression; Mississippi PTSD scale score was 139, which was 
most comparable to the PTSD group.  The diagnosis was that of 
PTSD, chronic.  Current GAF was listed as 50, as he was 
struggling to maintain his composure on the job.  The 
examiner also noted that the veteran's marriage was unstable, 
with periodic separations.  He had no friends and his mood 
was frequently depression, anxious or angry.  

The examiner noted that the discrepancy in the GAF scores 
between the 1997 and 1999 VA examinations might account for 
the heightened interpersonal conflicts on the job that had 
actually led to disciplinary action by his supervisor.  The 
examiner noted that that could be enough to lower the GAF 
score to 40, including major impairment in work, judgment and 
mood.  The examiner also noted that the veteran's work 
adaptation was strained by the instability of his employment 
situation ( his company went bankrupt, lost its retirement 
resources, was bought out by another company that did not 
honor previously established seniority, and there were 
frequent threats of layoffs.  Moreover, the veteran was moved 
to the day shift, which was more difficult for him.  He 
repeatedly stated in various ways that it took all his effort 
to get up and go to work.  

The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  In this regard, the Board notes that during the 
pendency of the veteran's appeal, a revised rating schedule 
for mental disabilities became effective on November 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (April 10, 2000).  

Considering the old version of Diagnostic Code 9411, a 30 
percent rating for psychiatric disability is warranted when 
the ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  In 
regard to the term "definite," the Court's determination in 
Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 
38 C.F.R. § 4.132, was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). 

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In considering the evidence of record, the Board finds that 
the level of disability referable to the service-connected 
PTSD is shown probably to satisfy the criteria for the 
assignment of a 70 percent rating, but not more, since the 
date of the claim of service connection under either the old 
or the revised criteria.  Specifically, the veteran has 
consistently continued to report symptoms such as frequent 
nightmares, isolation depression, irritability and chronic 
sleep impairment.  In addition, the veteran displayed 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Specifically, the veteran has consistently 
maintained that he had no friends, that he preferred to be 
alone and had difficulty getting along with others at work 
and in the community.  The veteran preferred to work the 
night shift so that he would have less contact with others.  
The evidence shows that the veteran has been suspended from 
work on occasion due to insubordination and arguments with 
supervisors.  The veteran's wife reported that the veteran 
was reclusive.  

Additionally, the veteran had difficulty falling asleep and 
staying asleep as he has been plagued with nightmares for 
years.  Moreover, the recent psychological testing associated 
with the December 2003 VA examination indicates that the 
veteran had severe anxiety, and extremely severe depression, 
indicating severe disturbances of motivation and mood.  The 
veteran's GAF scores have ranged between 40 and 50, 
indicating serious impairment in social and occupational 
functioning.  It is clear that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people has been considerably impaired since the 
effective date of service connection.  He has been divorced 
twice and is episodically separated form his third wife.  He 
admits that he has trouble working the day shift for fear 
that he will end up in an aggressive confrontation with co-
workers.  

Importantly, the Board notes that the veteran currently holds 
a job.  While the evidence shows that the veteran has 
difficulty in establishing and maintaining effective social 
relationships, he clearly does not exhibit an outright 
inability to establish and maintain such relationships as is 
evidenced by his lengthy employment history.

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted hereinabove, the veteran 
has demonstrated a level of impairment that warrants a 70 
percent evaluation for the service-connected PTSD since the 
effective date of the grant of service connection.  




ORDER

An initial 70 percent rating for the service-connected PTSD 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


